At a time when mankind is frantically searching 
for solutions to the problems of wars, disasters, 
hunger, poverty, violence and racism, it is 
indeed heartening that this body can meet and, 
with collective determination, join the crusade 
in the search for a nobler and dignified destiny 
for the human race. The task of saving mankind 
from wars and destruction is the collective 
responsibility of Kt<; world's peoples, but the 
role of individuals in the acceleration of this 
process must not be over¬looked.
317.	In this regard, I should like on behalf 
of the Government and people of Liberia to extend 
to the new President of the General Assembly my 
warmest congratulations on his election to his 
high office. We are confident that his long years 
of experience in diplomacy will enable him to 
discharge, with the utmost sincerity, the 
responsibilities entrusted to him.
318.	I should also like to take this 
opportunity to offer thanks to his able and 
dynamic predecessor, Mr. Kittani, who guided the 
General Assembly through the thirty-sixth regular 
session and the second special session on 
disarmament with the utmost dedication and 
efficiency.
319.	We wish at this time to make special 
reference to the remarkable performance of the 
Secretary- General, who, after only nine months 
in office, has convinced us beyond all reasonable 
doubt that our choice was a good one. We ask him 
to continue to discharge his duty with the 
courage and convictions of his conscience. His 
first report on the work of the Organization 
outlines effectively the major problems and 
weaknesses of the Organization. We endorse the 
recommendations in his report and are convinced 
that, if implemented, they could strengthen the 
Organi¬zation and restore to it the role 
envisaged for it in the Charter.
320.	We must pay homage, finally, to that 
great statesman of tolerance, integrity and 
devotion, the former Secretary-General, Kurt 
Waldheim. His con¬tribution to the progress of 
mankind will forever be stamped upon the minds of 
all those who fight for peace, justice and human 
decency. He came to us as a son of Europe. He 
left as a son of mankind, respected, admired and 
trusted—beautiful accolades for a man of peace.
321.	The challenge facing humanity is to 
refine the negative instincts of man, those which 
allow for the domination of others, for the 
destruction of other peoples' cultures and values 
and for the development of those mental 
aberrations such as racial superiority, parochial 
and aggressive nationalisms and individual and 
national acquisitiveness with the attributes of 
exploitation, poverty and stagnation on the one 
hand, and affluence and indifference to human 
sufferings on the other. The refinement of man's 
negative instincts will allow for the common 
understanding of human problems and make more 
meaningful the search for fraternal relations 
between peoples.
322.	The task of human refinement must begin 
at the national level, for it is at this level 
that the con¬sequences of negative instincts are 
most profound. Classes and groups which have no 
respect for the rights of their own people will 
have no regard for the rights of other peoples. 
It thus becomes necessary for the national entity 
to purge itself of the unsavory attributes of 
man's inhumanity to man in order to join the 
search for international harmony and morality.
323.	My country, in answering the challenge 
which history has posed to us as a people, took 
the path of revolution to resolve the 
contradictions in our society and awakened the 
consciousness of our people to begin the frontal 
assault on the citadels of privilege, ethnic 
arrogance and elitism. We are proud to say to the 
world, to all men of conscience and decency, that 
through the struggle of our people and with the 
blood of our martyrs we destroyed an oligarchy 
which was brutal, arrogant and insensitive to the 
needs and aspirations of the vast majority of our 
people, as all oligarchies are. It is our 
God-given right to destroy the shackles of 
servitude and allow our people to begin the 
process of making their own history.
324.	Here in this public forum, we pay homage to 
the memory of our martyrs, especially to the 
hun¬dreds killed on 14 April 1979, when the 
former regime unleashed a reign of terror on our 
defenseless people who had raised their voices to 
question the right of that oligarchy to increase 
the price of the staple food for its own profits. 
Eternal glory to our martyrs!
325.	When people make revolution and advance 
society a step further, they are morally 
responsible to show that they are more refined, 
more decent and more dignified than those they 
overthrew. This is the only way that one can give 
credence to the historical movement. In keeping 
with our commitment to build a society where men 
will live as brothers and be responsible for the 
welfare of each and all, we decided to 
rehabilitate all those who had in the past 
participated in the maltreatment of the people or 
condoned with their silence the injustices in 
society. In this regard, my Government has 
released all political prisoners and thus stands 
as one of the few countries in the world without 
a single political prisoner. Also, to ease the 
burden of adjustment in the new society, we have 
returned confiscated properties to former 
political prisoners.
326.	As a further testimony to my Government's 
commitment to respect the aspirations of the 
people, our head of State, Commander-in-Chief 
Samuel Doe has proclaimed 12 April 1985—the fifth 
anniversary of our revolution—as the date for the 
return of our country to a democratically elected 
civilian Govern¬ment. In keeping with this 
commitment, the Consti¬tutional Committee 
appointed on the first anniversary of the 
revolution is completing the final draft cf a new 
Constitution and drawing up the modalities for 
elec¬tions. This is the state of affairs in my 
country 29 months after our revolution.
327.	I shall now make some remarks about the 
inter¬national situation. It is indeed a sad 
commentary on the state of world affairs that the 
opening of the thirty-seventh session of the 
General Assembly and the first observance of 
International Day of Peace on 21 September 1982 
should have taken place amid the ghastly specters 
of the Beirut massacre and the con¬tinued war 
between the Islamic Republic of Iran and Iraq.
328.	Elsewhere, the international situation 
remains fraught with tension. There seems to be a 
gradual decline in the use and effectiveness of 
multilateral institutions and international 
organizations. Alliances and intergovernmental 
organizations that offered hope for a stable 
world order in the period after the Second World 
War are being threatened with disin¬tegration at 
the very core.
329.	The non-aligned movement, which emerged 
to dismantle the exploitative colonial system and 
did indeed provide an alternative to East-West 
con¬frontational politics for the developing 
nations of Africa, Asia and Latin America in the 
immediate post-war era, has failed to convene the 
Conference of Heads of State or Government on 
schedule for the first time in its 21-year 
history because of the conflict in the Gulf 
region.
330.	Similarly, the OAU, which has served as 
the motivating force in accelerating the African 
liberation struggle and the search for African 
solutions to African problems, has not been 
successful in convening the Assembly of Heads of 
State and Government this year because of the 
admission of the Sahraoui Arab Democrats Republic 
to the OAU. However, we are pleased to note that 
efforts are being made to resolve the issue. My 
Government has undertaken the responsibility of 
consulting with other African Govern¬ments on 
ways to end the division within our organi¬zation.
331.	Recently, our head of State sent a team 
of emissaries to seven West African countries to 
deliver messages relating to the current problem 
within the OAU. We are certain that in the end 
African maturity will prevail and the OAU will 
survive, strengthened in its principles and 
rededicated to the total liberation and unity of 
the African continent.
332.	Meanwhile, in the international system, 
many States Members of the United Nations are 
increasingly resorting to unilateral action, often 
bypassing the United Nations without regard to 
their obligations under the Charter. Resolutions 
of the Security Coun¬cil and the General Assembly 
adopted through painstaking efforts and sometimes 
by consensus are being ignored by Member States 
under the pretext of preserving national identity 
and security.
333.	With respect to the global economic 
situation, indications are that the world economy 
is experiencing greater instability than at any 
time since the Great Depression. The developed 
market economies are characterized by slow 
growth, persistent inflation, high unemployment, 
prolonged monetary instability, intensified 
protectionist pressures, structural 
malad-justments and uncertain long-term growth 
prospects.
334.	For their part, many developing countries 
con¬tinue to experience very low or even negative 
per capita growth, with severe constraints placed 
on their development efforts by maladjustment in 
international economic relations, natural 
conditions and high energy costs.
335.	Also, falling prices for commodities 
which are their major sources of income have 
impeded their ability to meet interest payments 
on loans, let alone repay the loans. Moreover, 
higher interest rates for new debts and redded 
access to external borrowing have all contributed 
to the economic difficulties of the developing 
countries, thus augmenting the poverty and 
deprivation of their peoples.
336.	The optimism generated by the 
International Meeting on Co-operation and 
Development, held at Cancun in October 1981, has 
yet to produce progress towards a movement in the 
global round of negotiations on international 
economic issues.
337.	These trends point to a disquieting 
situation in the international system. For the 
weakening or collapse of multilateral 
institutions and regional organizations and the 
vicious cycle of poverty, with its attributes of 
dependence and underdevelopment, would serve to 
remove heretofore effective platforms upon which 
small developing nations exercised moral strength 
and courage for collective bargaining and 
security.
338.	The potential to unleash greater horrors 
and sufferings upon mankind must be checked by 
the determined and honest efforts of the 
international community to reverse the present 
drift towards eco¬nomic and political 
catastrophe. My Government therefore calls on all 
Member States of this world body to rededicate 
themselves to the principles and spirit of the 
Charter. The desperate lality of the 
international situation requires a resolution of 
the apparent contradiction between the professed 
aspira¬tions of the United Nations and the 
unwillingness on the part of Member States to 
support those aspirations. A new global 
initiative is needed to promote the peaceful 
settlement of disputes in order to save the world 
from the ravages of war and prevent future 
horrors of death and destruction such as those 
the world has witnessed recently.
339.	I tum now to the subject of southern 
Africa. In a world of conflicts and mistrust, it 
is reassuring to note the willingness to press 
ahead with negotiations on the part of the 
parties to the Namibian question. In this 
connection, I wish to state emphatically that my 
Government continues to view Security Council 
resolution 435 (1978) as the basis for a solution 
to the Namibian conflict. We welcome the 
initiatives of the contact group of five Western 
States and the African front-line States, and 
Nigeria, to help overcome obstacles in the path 
of the implementation of the resolution for the 
independence of Namibia. We should add that the 
independence of that African Territory cannot be 
delayed indefinitely.
340.	Also, we should like to caution against 
linking a settlement of the Namibian question to 
the presence of Cuban troops in Angola. Any 
attempt to do that is morally wrong and 
dangerous, as the freedom of one people cannot be 
held hostage to the alteration of the sovereign 
decision of another people.
341.	Today, millions of Africans continue to 
languish under the despicable system of	in South 
Africa. My Government considers the perpetuation 
of this oppressive system as an intolerable 
affront to the dignity of the black race. We 
therefore urge the international community and 
men of conscience every¬where to lend every 
conceivable support to the total elimination of 
apartheid in all its inhuman forms. In this 
regard, we welcome the launching of 1982 as the 
International Year of Mobilization for Sanctions 
against South Africa in order to make world 
public opinion more aware of the grave situation 
in that part of Africa and also to win maximum 
international support for comprehensive and 
mandatory sanctions against the racist Republic, 
as laid down in Chapter VII of the Charter.
342.	On the subject of the Middle East, the 
horrifying scenes of slaughter in Beirut should 
once more serve as a reminder to the 
international community never to allow historical 
sympathies to render us impotent in confronting 
contemporary aggression. The inter¬national 
outrage and revulsion generated by the mas¬sacre 
should convince those who are determined and 
consistent in committing such atrocities to 
abandon the notion that brute force is the only 
way to achieve peace and security. The 
senselessness of the massacre can serve only to 
intensify the cycle of violence, suspicion and 
bitterness.
343.	My Government is convinced that the 
dispersal of the Palestinians or the resort to 
exterminating them cannot provide a solution to 
the problems of the Middle East. Only recognition 
of the inalienable rights of the Palestinian 
people to a State of their own will lead to a 
lasting peace in that region. Additionally, there 
must be a return to the pre-1967 borders and all 
States in the region must be willing to recognize 
the right of each and all to live in peace within 
secure boundaries.
344.	In this regard, my Government supports 
initia¬tives aimed at the restoration of the 
sovereignty of Lebanon and calls for the urgent 
reconstruction of that war-torn country.
345.	Turning to the Kampuchean question, my 
Government believes that no effective solution to 
the problems in that troubled country can be 
achieved without a just and lasting political 
settlement. Such a political settlement should 
provide for the withdrawal of all foreign troops 
from Kampuchea and ensure respect for the 
sovereignty, independence, territorial integrity 
and the non-aligned status of that country.
346.	Some of the problems that cloud the 
inter¬national horizon are rooted in the past. 
The Korean question, which for many years has 
been a focus of the concern of the Organization, 
remains unresolved and explosive. The 
postponement of its solution could lead to a 
renewal of hostilities on the Korean peninsula 
and threaten international peace and security. In 
accordance with the principles of the Charter of 
the United Nations and of the joint communique of 
1972/9 issued by the two Korean parties, my 
Govern¬ment urges that they both demonstrate 
their willingness to settle the Korean question 
by peaceful means.
347.	The successful conclusion of the 
negotiations and the adoption of the United 
Nations Convention on the Law of the Sea' 
represent a major step forward in our attempts to 
establish order in the seas. The Convention is 
based on the concept that the resources of the 
sea-bed are the common heritage of mankind. One 
significant outcome of the negotiations is a set 
of treaty provisions for States to co-operate 
regionally and globally to protect and preserve 
the marine environment. This part of the 
Convention is consistent with the Declaration of 
the United Nations Conference on the Human 
Environment.^" We express our thanks to all of 
those who laboured tirelessly to bring these 
negotiations to fruition. My Government, 
therefore, urges all Member States to sign and 
ratify the Con¬vention, which will be opened for 
signature as of 6 December 1982, in Jamaica.
348.	The post-war period has witnessed an 
unabated acceleration of the arms race. This race 
has consumed an increasing proportion of the 
world resources as well as a greater percentage 
of internationally traded goods and services. 
This situation has contributed to a significant 
diversion of globalresources from pro¬ductive to 
non-productive sectors. Statistics show that in a 
world where expenditures on armaments amount to 
about $700 billion annually there are 870 
mil¬lion adults who cannot read and write; 500 
million people who have no jobs or are less than 
fully employed; 130 million children who are 
unable to attend primary school; 450 million 
people who suffer from hunger or malnutrition; an 
annual infant mortality rate of 12 million babies 
who die before their first birthday; 2 billion 
people who do not have safe water to drink; and 
250 million people who live in urban slums or 
shanty towns. Serious efforts and concrete 
actions towards disarmament could release vast 
resources for the constructive cause of human 
devel¬opment and the establishment of a more 
equitable international economic order.
349.	It is against that background that my 
Govern¬ment expresses regret at the disappointing 
results of the second special session on 
disarmament. We call upon the world community not 
to relent in the pursuit of the objectives of 
general and complete disarmament, for on this 
hinges the survival of mankind.
350.	On the subject of international economic 
co-operation, reports show that the fundamental 
prob¬lem facing the international community is to 
restore the growth momentum in the world economy 
and achieve the growth targets in the developing 
coun¬tries as set forth in the International 
Development Strategy for the Third United Nations 
Development Decade. The realization of those 
objectives requires that urgent and prompt 
attention be given to the critical problems 
confronting the developing countries, such as 
unequal exchange on international commodity mar' 
^s, finance, food and energy.
351.	There is a need for greater South-South 
co-oper¬ation within the framework of the Caracas 
Programme of Action^' in order to break the cycle 
of dependence, poverty and underdevelopment. The 
developing coun¬tries must undertake concerted 
efforts within the context of collective 
self-reliance to halt the misery of their 
peoples, since experience has shown that the 
survival of a people must begin with their own 
efforts.
352.	We are convinced that in a world of 
growing expectation and increasing communications 
between nations and social groups, a lack of 
response to the pressing demand for more 
understanding, tolerance and selflessness can 
become a real source of conflict at both the 
national and the international levels. We are in 
an interdependent world and must collec¬tively 
face the challenge to remove people from the edge 
of survival and ward off catastrophe.
353.	The state of the world today calls for 
the utmost tolerance and understanding among men. 
We have the moral responsibility to save our 
world from the misery and destruction which twice 
in the past have brought human society to the 
brink of extinction. We therefore declare from 
this rostrum, before the entire world, that the 
children of tomorrow deserve a better world 
order, free from the suspicion, violence and 
hatred of today. They must be able to live in a 
world where men will be responsive to the needs 
of other men and where the enlightened 
consciousness of the people will usher in the 
brotherhood of mankind. This, and only this, can 
save humanity from the ravages of war.
